Case 17-21018-LMI   Doc 173-1   Filed 11/23/20   Page 1 of 13




ATTACHMENT 1
                      Case 17-21018-LMI                 Doc 173-1
Reverse Mortgage Solutions, Inc. v. Nunez, 598 B.R. 876 (2019)
                                                                       Filed 11/23/20    Page 2 of 13




      KeyCite Yellow Flag - Negative Treatment                         West Headnotes (9)
Distinguished by In re Winstead, Bankr.S.D.Miss., July 31, 2019


              598 B.R. 876                                             [1]   Bankruptcy      Conclusions of
United States District Court, S.D. Florida.                                  law; de novo review
                                                                             A bankruptcy court's conclusions of
            REVERSE MORTGAGE                                                 law are reviewed de novo.
         SOLUTIONS, INC., Appellant,
                      v.
          Aleida C. NUNEZ, Appellee.
                                                                       [2]   Bankruptcy      Conclusions of
         CASE NO. 18-22204-WILLIAMS                                          law; de novo review
                       |                                                     Because contract interpretation is
            Signed March 20, 2019                                            a question of law, a bankruptcy
                       |                                                     court's interpretation of a contract is
               Filed 03/21/2019                                              reviewed de novo.

Synopsis
Background: Debtor filed Chapter 13 plan
                                                                       [3]   Mortgages and Deeds of
proposing to cure default under reverse
                                                                             Trust  Reverse Mortgages
mortgage by paying off unpaid taxes and
insurance. The Bankruptcy Court for the United                               Under mutual construction doctrine
States District Court for the Southern District                              in Florida, Chapter 13 debtor, who
of Florida overruled creditor's objection to                                 was not identified in documents
plan confirmation and denied its motion for                                  associated with loan except for
reconsideration. Creditor appealed.                                          security instrument, which made
                                                                             clear that debtor signed it because of
                                                                             her status as remainderman, was not
                                                                             borrower under loan; debtor was not
[Holding:] The District Court, Kathleen M.                                   identified in note, loan agreement,
Williams, J., held that debtor, who was not                                  security instrument, residential
identified in documents associated with loan                                 loan application for reverse
except for security instrument, which made                                   mortgages, Department of Housing
clear that debtor signed it because of her status                            and Urban Development (HUD)/
as remainderman, was not borrower under loan.                                Veterans Affairs (VA) addendum to
                                                                             uniform residential loan application,
                                                                             borrower's certificate, settlement
Reversed and remanded.
                                                                             statement for reverse mortgage,
                                                                             addendum to HUD-1 settlement
Procedural    Posture(s):                    Objection            to
                                                                             statement, reverse mortgage analyst
Confirmation of Plan.


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                   1
                  Case 17-21018-LMI           Doc 173-1
Reverse Mortgage Solutions, Inc. v. Nunez, 598 B.R. 876 (2019)
                                                                 Filed 11/23/20   Page 3 of 13


        packet, home equity conversion                                from the face of the instrument but
        mortgage (HECM) federal loan                                  also from the situation of the parties
        closing Truth-In-Lending disclosure                           and the nature and object of the
        statement, or certificate of HECM                             transaction.
        counseling.

        1 Cases that cite this headnote
                                                             [7]      Mortgages and Deeds of
                                                                      Trust  Construction in General
 [4]    Bankruptcy          Mortgages in                              Generally, the mutual construction
        general                                                       doctrine under Florida law applies
        A debtor may treat a mortgage                                 where the note and mortgage are
        encumbering her property in a                                 inconsistent.
        Chapter 13 plan even if she does not
        have any in personam liability.
                                                             [8]      United States   Loans,
                                                                      Mortgages, and Guarantees
 [5]    Mortgages and Deeds of                                        A failure to conform to the terms
        Trust    Construing instruments                               for a reverse mortgage loan to
        together                                                      be insurable by Department of
        Where other instruments are                                   Housing and Urban Development
        executed contemporaneously with a                             (HUD) under the Fair Housing Act
        mortgage and are part of the same                             Home Equity Conversion Mortgage
        transaction, the mortgage may be                              Program does not effect the
        modified by these other instruments                           agreements executed by the parties to
        under Florida law; all the documents                          a loan. 12 U.S.C.A. § 1715z-20(j).
        should be read together to determine
        and give effect to the intention of the
        parties.                                             [9]      United States   Loans,
                                                                      Mortgages, and Guarantees
                                                                      The Department of Housing
 [6]    Mortgages and Deeds of                                        and Urban Development (HUD)
        Trust   Intention of parties in                               Mortgage Letter 1997-15 that
        general                                                       addresses issues related to insurance
        Mortgages and Deeds of                                        under the Fair Housing Act
        Trust  Extrinsic circumstances                                Home Equity Conversion Mortgage
        Under Florida law, the primary rule                           Program does not effect the
        of construction of a mortgage is to                           agreements executed by the parties to
        ascertain the intention of the parties;                       a loan.
        this can be accomplished not only

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                              2
                  Case 17-21018-LMI           Doc 173-1
Reverse Mortgage Solutions, Inc. v. Nunez, 598 B.R. 876 (2019)
                                                                 Filed 11/23/20   Page 4 of 13


                                                            remands to the Bankruptcy Court for further
                                                            proceedings in accordance with this order.


Attorneys and Law Firms                                     I. BACKGROUND 1
                                                            1    Debtor states in her response brief
*877 Edwin Gilbert Rice, Bradley Arant Boult
                                                                 that she is not “dissatisfied” with
Cummings LLP, Tampa, FL, James B. Bailey,
                                                                 RMS's statement of the case. As a
pro hac vice, Bradley Arant Boult Cummings
                                                                 result, Debtor did not set out her own
LLP, Birmingham, AL, for Appellant.
                                                                 statement of the case.
Edward Freire, Gianny Blanco, Freire &                      This appeal involves a dispute over the
Gonzalez, P.A., Jacqueline Cisneros Ledon,                  interpretation of terms in a reverse mortgage.
Jeffrey Martin Hearne, Legal Services of                    Multiple documents were executed as part of
Greater Miami, Miami, FL, Laila Shilleh                     the transaction. Debtor's mother executed all
Gonzalez, Freire & Gonzalez, Hialeah, FL, for               of the documents, while Debtor only executed
Appellee.                                                   one – the home equity conversion mortgage.
                                                            Debtor's mother died prior to Debtor's Chapter
                                                            13 filing. RMS contends that the mother's
                      ORDER                                 death constituted a breach as defined under
                                                            the terms of the reverse mortgage and related
KATHLEEN M. WILLIAMS,                        UNITED         documents which entitles RMS to declare the
STATES DISTRICT JUDGE                                       debt due and foreclose on the reverse mortgage.
                                                            Despite RMS's contention, Debtor proposed
Appellant appeals the Bankruptcy Court's                    a Chapter 13 plan that treated Debtor as a
decision holding that Appellee/Debtor                       “borrower” under the reverse mortgage who
(“Debtor”) is a “borrower” under a reverse                  could remain in possession of the property
mortgage issued by Appellant (“RMS”).                       for life without paying the underlying loan in
Debtor filed a Chapter 13 plan proposing to                 full. RMS objected to the Chapter 13 plan,
cure the default under the reverse mortgage by              but the Bankruptcy Judge—relying in part on
paying off the unpaid taxes and insurance. RMS              two cases which were undermined by new case
objected to the plan, arguing that Debtor was               law issued after the initial ruling—overruled
not a “borrower” under the reverse mortgage                 the objection by holding that Debtor was a
and therefore Debtor could only cure the                    “borrower” under the terms of the reverse
default and prevent foreclosure by paying off               mortgage. RMS now appeals.
the entire debt secured by the mortgage. The
Bankruptcy Court overruled RMS's objection
to plan confirmation and denied RMS's motion                      *878 A. The Reverse Mortgage
for reconsideration. RMS appeals these orders.                    Transaction
For the reasons below, the Court reverses and



              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                         3
                  Case 17-21018-LMI           Doc 173-1
Reverse Mortgage Solutions, Inc. v. Nunez, 598 B.R. 876 (2019)
                                                                 Filed 11/23/20   Page 5 of 13


                                                            the Adjustable Rate Home Equity Conversion
                                                            Mortgage (the “Security Instrument”). The
       1. The Note and Loan Agreement
                                                            Security Instrument recognizes the existence
On June 24, 2008, Debtor's mother, Olga                     of the Loan Agreement and Note and the
Nunez, executed a Home Equity Conversion                    duty to repay amounts advanced as “evidenced
Note (“Note”) and Home Equity Conversion                    by Borrower's Note.” The Security Instrument
Loan Agreement (“Loan Agreement”) in favor                  secures “the repayment of the debt evidenced
of World Financial Corp. Under the Note and                 by the Note ... up to a maximum principal
Loan Agreement, Olga Nunez received a loan                  amount of Five Hundred and Thirty-One
in the maximum principal amount of $ 531,000,               Thousand and 00/100 Dollars ($ 531,000.00)”
secured by a reverse mortgage on real property              as well as other amounts due under the Security
located at 99440 Southwest 155th Avenue,                    Instrument and “the performance of Borrower's
Miami, Florida 33196 (the “Property”). The                  covenants and agreements under [the] Security
Debtor did not sign the Note or the Loan                    Instrument and the Note.”
Agreement.
                                                            The Debtor is identified by name in two parts
The Note defined the word “Borrower” as                     of the Security Instrument. First, the Debtor
“each person signing at the end of this Note.”              is identified as a mortgagor of her remainder
Olga Nunez is the only person who signed the                interest in the property subject to the Security
Note. The Note states that it is “secured by                Instrument, while her mother Olga Nunez is
a mortgage, deed of trust or similar security               identified as mortgagor of a life estate in the
instrument that is dated the same date as                   property: “The mortgagor is Olga Nunez a/k/
this Note and called ‘Security Instrument.’ ”               a Olga E Nunez, a single woman, as to Life
Olga Nunez, as “Borrower” under the Note,                   Estate interest and Aleida C Nunez, a single
has “no personal liability for payment of the               woman, as to the remainder, whose address
debt.” The lender may only “enforce the debt                is 9940 Southwest 155th Avenue, Miami, FL
through the sale of the Property covered by                 33196 (“Borrower”).”
the Security Instrument.” Any principal and
interest advanced under the Note is due on                  Second, the Debtor's name is on the signature
February 7, 2070, but the lender “may require               page of the Security Instrument, which reads as
immediate payment in full of all outstanding                follows:
principal and accrued interest if ... Borrower
dies and the Property is not the principal
residence of at least one surviving Borrower.”                           BY SIGNING BELOW,
                                                                         Borrower     accepts   and
                                                                         agrees to the terms and
                                                                         covenants contained in this
           2. The Security Instrument                                    Security Instrument and in
                                                                         any rider(s) executed by
On the same day that Olga Nunez executed the
Note and Loan Agreement, she also executed

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                         4
                  Case 17-21018-LMI           Doc 173-1
Reverse Mortgage Solutions, Inc. v. Nunez, 598 B.R. 876 (2019)
                                                                 Filed 11/23/20   Page 6 of 13


            Borrower and recorded with
            it.                                                   • Residential Loan Application for Reverse
                                                                  Mortgages, which lists Olga Nunez under the
                                                                  section for “Borrower's Name:” Debtor did
                                                                  not sign the Loan Application, even though
*879                                                              there was a space for a “Co-Borrower's
                                                                  Signature.”

                                                                  • HUD/VA Addendum to Uniform
                                                                  Residential Loan Application, which
                                                                  identifies Olga Nunez as the “Borrower”
                                                                  for at least two signatures certifying consent
                                                                  to verify social security number and other
                                                                  certifications necessary for loan origination.
On June 24, 2008, the same day that Olga
                                                                  • A Borrower's Certificate confirming,
Nunez signed the Note and Loan Agreement,
                                                                  among other things, that Olga Nunez,
Debtor and her mother executed a quit claim
                                                                  as “Borrower,” will not have outstanding
deed. The quit claim deed transferred Debtor's
                                                                  certain other unpaid obligations in
joint tenancy interest in the Property, granting
                                                                  connection with the mortgage transaction.
Olga Nunez a life estate, with Debtor retaining
a remainder interest.                                             • Settlement Statement for the reverse
                                                                  mortgage closing identifying Olga Nunez
The Security Instrument has similar language                      as the “Borrower.” Debtor did not sign
to the Note about default and acceleration.                       the Settlement Statement, even though it
In particular, paragraph 9 of the Security                        included a signature line for a second
Instrument provides that “Lender may require                      “Borrower.”
immediate payment in full of all sums secured
by this Security Instrument if: [a] Borrower                      • Addendum to HUD-1 Settlement Statement
dies and the Property is not the principal                        for “CERTIFICATION OF BORROWER”
residence of at least one surviving Borrower....”                 signed by Olga Nunez.

                                                                  • Reverse Mortgage Analyst packet, which
                                                                  identified Olga Nunez as the “Borrower”
            3. Other Loan Documents                               for purposes of Home Equity Conversion
                                                                  Mortgage Insurance. The Debtor did not sign
In addition to the documents discussed above,
                                                                  any pages of the Reverse Mortgage Analyst
Olga Nunez executed many other documents
                                                                  packet.
to obtain the reverse mortgage loan. All of
these documents identified Olga Nunez as the                      • Home Equity Conversion Mortgage
“Borrower.” None of these documents were                          Federal Loan Closing Truth-In-Lending
executed by Debtor. These documents include:                      Disclosure Statement, which identified


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                             5
                  Case 17-21018-LMI           Doc 173-1
Reverse Mortgage Solutions, Inc. v. Nunez, 598 B.R. 876 (2019)
                                                                 Filed 11/23/20   Page 7 of 13


    *880 Olga Nunez as “Borrower” in the                    Note and Security Instrument in the amount of
   signature block.                                         $ 390,671.74.

   • Certificate of HECM Counseling, which
   Olga Nunez signed recognizing that                          C. Debtor's Bankruptcy Plan
   “Borrowers are those parties who have                    Debtor filed a proposed Chapter 13 plan on the
   signed the Note and Mortgage or Deed of                  date she filed her petition. The plan proposed
   Trust.”                                                  that Debtor would cure the arrears for payment
                                                            of insurance and taxes on the Note and Security
                                                            Instrument while Debtor retained possession
                                                            of the Property. The plan made no allowance
              4. Default and State
                                                            for paying the Note in full. On October
            Court Foreclosure Action
                                                            16, 2017, RMS filed a preliminary objection
On September 5, 2015, RMS filed a verified                  to Debtor's plan. The objection argued that
complaint to foreclose the Security Instrument              Debtor's mother, Olga Nunez, was the only
against the Property based on Olga Nunez's                  Borrower on the Note. Because Olga Nunez
failure to pay taxes and maintain insurance,                had died, the Note had fully matured, and thus
as required by the Security Instrument and                  became due and payable upon her death, which
related loan documents. Eleven months later,                occurred before the Debtor's bankruptcy filing.
on July 23, 2016, Olga Nunez died. RMS then                 Accordingly, RMS argued that Debtor could
amended its state court foreclosure action to               only modify RMS's rights under § 1322(c)(2)
include her death as an additional basis of                 of the Bankruptcy Code by agreeing to pay
default under the Note and Security Instrument.             all amounts due under the Note through the
Before the state court action concluded, Debtor             bankruptcy plan.
filed bankruptcy.
                                                            On October 27, 2017, Debtor amended her
                                                            Chapter 13 plan, still proposing to retain the
   B. Debtor's Bankruptcy Filing                            Property securing the Note without paying
On August 30, 3017, two years after the                     RMS in full. Debtor also filed a response and
foreclosure action was filed against Olga                   amended response to RMS's plan objection.
Nunez and a year after her death, Debtor                    Debtor argued that the Security Instrument
filed a voluntary petition under Chapter 13                 defined her as a “Borrower” and therefore
of Title 11 of the United States Code. As a                 RMS could not accelerate or foreclose while
result, the state court foreclosure action was              she is living. Debtor primarily relied on two
automatically stayed. In November 2017, RMS                 decisions from Florida's Third District Court
filed a proof of claim in Debtor's Chapter 13               of Appeals to support her position – Smith
proceeding, which it amended on January 3,                  v. Reverse Mortgage Solutions, Inc., 200 So.3d
2018. The amended proof of claim asserts a                  221 (Fla. 3d DCA 2016) and Edwards v.
total secured claim due and owing under the                 Reverse Mortgage Solutions, Inc., 187 So.3d
                                                            895 (Fla. 3d DCA 2016).


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                        6
                  Case 17-21018-LMI           Doc 173-1
Reverse Mortgage Solutions, Inc. v. Nunez, 598 B.R. 876 (2019)
                                                                 Filed 11/23/20   Page 8 of 13


                                                            221 (Fla. 3d DCA 2016) and Edwards v.
On January 29, 2018, RMS filed another                      Reverse Mortgage Solutions, Inc., 187 So.3d
Memorandum of Law to support its objection                  895 (Fla. 3d DCA 2016). The Bankruptcy
to Debtor's plan. RMS argued that, construing               Court also cited the federal regulations in effect
the Security Instrument and related documents               when the reverse mortgage was executed as
together under Florida law, Debtor is not a                 well as HUD Mortgage Letter 1997-15.
“Borrower” under the Security Instrument and
thus could not remain in possession of the
Property without paying the Note in full.                      E. The Motion for Reconsideration
                                                            RMS filed a motion for reconsideration, and
                                                            the Bankruptcy Court held a hearing on the
   D. The Bankruptcy Court Overrules                        motion. At the hearing, the Bankruptcy Court
   RMS's Plan Objections
                                                            receded from the      Smith and       Edwards
The Bankruptcy Court held a hearing on RMS's
                                                            cases, based on the Third District Court of
objections to Debtor's amended *881 plan on
                                                            Appeals' recent holding in OneWest Bank,
March 6, 2018. At the hearing, the Bankruptcy
                                                            FSB v. Palmero, ––– So.3d ––––, 2018 WL
Court announced it was overruling RMS's
                                                            1832326 (Fla. 3d DCA 2018). Nonetheless, the
plan objection because “the unambiguous
                                                            Bankruptcy Court held that it was inappropriate
mortgage ... defines borrower as both the actual
                                                            to look beyond the four corners of the Security
borrower and her daughter, the debtor.”
                                                            Instrument because the term “Borrower” was
                                                            not ambiguous. At the hearing, the Bankruptcy
On March 28, 2018, the Bankruptcy
                                                            Judge also expressed concern that if the term
Court entered its memorandum opinion and
                                                            “Borrower” did not include Debtor, then the
order overruling RMS's plan objection (the
                                                            Security Instrument “may” be invalid. The
“Memorandum Opinion”). The Bankruptcy
                                                            Bankruptcy Court subsequently entered its
Court held that “the Debtor, Aleida C. Nunez ...
                                                            order denying the motion for reconsideration.
was the ‘Borrower’ under the [Security
                                                            This appeal followed.
Instrument] encumbering the Debtor's home ...
even though the Debtor was not the Borrower
under the loan secured by the [Security                     II. STANDARD OF REVIEW
Instrument], [and] the Debtor may [therefore]                [1] [2] A bankruptcy court's conclusions of
cure the [Security Instrument] defaults in her              law are reviewed de novo. In re Coady, 588 F.3d
Chapter 13 Plan.” To reach this conclusion,                 1312, 1315 (11th Cir. 2009). Because contract
the Bankruptcy Court held: (1) it was not                   interpretation is a question of law, a bankruptcy
“necessary or appropriate to look at the other              court's interpretation of a contract is reviewed
Loan Documents to determine what ‘Borrower’
                                                            de novo. See Avenue CLO Fund Ltd. v. Bank
means in the [Security Instrument]” because
                                                            of America, NA, 709 F.3d 1072, 1077 (11th Cir.
the Security Instrument is “unambiguous” and
                                                            2013).
(2) it was bound by the holdings in Smith
v. Reverse Mortgage Solutions, Inc., 200 So.3d


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                           7
                  Case 17-21018-LMI           Doc 173-1
Reverse Mortgage Solutions, Inc. v. Nunez, 598 B.R. 876 (2019)
                                                                 Filed 11/23/20   Page 9 of 13


                                                                     the conclusion. Consequently, the
III. DISCUSSION                                                      Court finds it is not appropriate to
 [3]    [4] On appeal, RMS argues that the                           address this issue now because the
Bankruptcy Court erred in holding that the                           record is not fully developed and the
Debtor was a “Borrower” entitled to maintain                         Bankruptcy Judge may need to hold an
possession of the mortgaged Property after her                       evidentiary hearing on this issue at a
mother's death without paying off the Note                           future date.
because: (1) all of the mortgage transaction
documents must be construed together; (2) 3                          This case is factually and legally
when there is an inconsistency between the                           inapplicable. It does not involve a
Note and the Security Instrument, the language                       contract interpretation issue. Instead,
of the Note prevails; (3) properly construing the                       Johnson stands for the proposition
term “Borrower” as excluding the Debtor does                         that “a debtor may treat a mortgage
not render the Security Instrument invalid; 2                        encumbering property of the debtor in
(4) the Code of Federal Regulation *882 and                          a Chapter 13 plan even if the debtor
HUD Mortgage Letter do not control the terms                         has no in personam liability.” (DE
of the Security Instrument; and (5) Johnson                          59 at 7). Neither party disputes this
v. Home State Bank, 501 U.S. 78, 111 S.Ct.                           proposition. But whether Debtor can
2150, 115 L.Ed.2d 66 (1991), does not support                        treat the mortgage in her Chapter 13
                                                                     plan—everyone agrees she can—has
the Bankruptcy Court's ruling. 3
                                                                     no bearing on how the mortgage is to
                                                                     be treated. Debtor argues that she could
2     This issue was not raised by the parties                       maintain possession of the property
      in the Bankruptcy Court. At the hearing                        by curing the default relating to taxes
      on the motion for reconsideration,                             and insurance, while RMS asserts that
      the Bankruptcy Judge noted that if                             Debtor may only keep the property if
      Debtor were not a “Borrower” under                             she pays the Note in full during the
      the Security Instrument, it might be                           course of her Chapter 13 plan. Because
      invalid because the remainderman—
                                                                       Johnson is irrelevant to this issue, the
      Debtor—would not be bound to any of
                                                                     Court will not address the case further.
      the Security Instrument's obligations.
      A review of the record indicates that
                                                               A. All of the Transaction Documents
      neither party raised issues regarding
                                                               Must Be Construed Together
      the validity of the Security Instrument
                                                             [5] [6] [7] In holding that Debtor was a
      or whether Debtor was bound by
                                                            “Borrower” under the Security Instrument, the
      its terms. Further, a review of the
                                                            Bankruptcy Court concluded that the Security
      Bankruptcy Judge's order and the
                                                            Instrument was unambiguous and, therefore, it
      transcript of the hearing on the motion
                                                            was not necessary or appropriate to consider the
      for reconsideration indicate that this
                                                            other loan documents in construing the terms
      was not a basis for the Bankruptcy
                                                            of the Security Instrument. RMS maintains
      Judge's ruling; it merely “reinforced”

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                 8
                 Case 17-21018-LMI           Doc 173-1       Filed 11/23/20
Reverse Mortgage Solutions, Inc. v. Nunez, 598 B.R. 876 (2019)
                                                                              Page 10 of 13


that this is error and in contravention of clear            together in determining their meaning and
Florida law which provides:                                 effect”); MV Insurance Consultants, LLC
                                                            v. NAFH Nat'l Bank, 87 So.3d 96, 99 (Fla.
                                                            3d DCA 2012). Generally, this doctrine of
            Where other instruments are                     mutual construction applies “where the note
            executed                                        and mortgage are inconsistent.” Boyette v.
            contemporaneously with a                        Carden, 347 So.2d 759, 761 (Fla. 1st DCA
            mortgage and are part of                        1977).
            the same transaction, the
            mortgage may be modified                        Debtor argues that Florida courts prohibit the
            by these other instruments.                     consideration of other evidence in interpreting
            All the documents should be                     the mortgage because the mortgage is not
            read together to determine                      ambiguous. But the cases Debtor relies on are
            and give effect to the
                                                            distinguishable. While the court in Sims v.
            intention of the parties.
                                                            New Falls Corp., 37 So.3d 358, 361 (Fla.
            Boyette v. Carden, 347
                                                            3d DCA 2010) discusses its holding in broad
            So.2d 759 (Fla. 1st DCA
                                                            language that appears on point, the facts of
            1977). The primary rule of
                                                            the case show it is not persuasive here. In
            construction of a mortgage
            is to ascertain the intention                     Sims, the note *883 holder, in an action
            of the parties. This can be                     brought only on the note, sought to rely on
            accomplished not only from                      a choice of law provision in the mortgage
            the face of the instrument                      that explicitly stated that the provision was
            but also from the situation                     applicable to the mortgage. Id. Thus, the
            of the parties and the nature                   court held that the choice of law provision in
            and object of the transaction.                  the mortgage could not be imported into the
            Huntington Nat'l Bk. v.                         note to vary the unambiguous terms of the note.
            Merrill Lynch Credit Corp.,                        Id. Here, on the other hand, the definitions
            779 So.2d 396 (Fla. 2d DCA                      of “Borrower” set out in the various documents
            2000); Boyette.                                 are not explicitly limited in their applicability
                                                            like the choice of law provision in Sims.
                                                            Most of the other cases cited by Debtor do not
   Sardon Foundation v. New Horizons Service                involve multiple documents executed as part of
Dogs, Inc., 852 So.2d 416, 420 (Fla. 5th DCA                the same transaction, as here, and none refute
2003) (emphasis added). See also Graham                     that Florida follows the doctrine of mutual
v. Fitts, 53 Fla. 1046, 43 So. 512, 513-14                  construction.
(Fla. 1907) (when a “note and mortgage were
executed at the same time in one transaction                In its written opinion, the Bankruptcy Court
relating to the same subject, and the mortgage              stated that it was bound by the holdings in
refers to the note[,] they should be considered             two Florida District Court of Appeal cases


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                          9
                 Case 17-21018-LMI           Doc 173-1       Filed 11/23/20
Reverse Mortgage Solutions, Inc. v. Nunez, 598 B.R. 876 (2019)
                                                                               Page 11 of 13


— Smith v. Reverse Mortgage Solutions, Inc.,                together, the court found that Mrs. Palmero was
200 So.3d 221 (Fla. 3d DCA 2016) and                        not a borrower under the mortgage.       Id.
   Edwards v. Reverse Mortgage Solutions,
Inc., 187 So.3d 895 (Fla. 3d DCA 2016).                     4     This case has not yet been released for
However, at the hearing on the motion for                         publication by the issuing court. At last
reconsideration, the Bankruptcy Court receded                     review, there was a pending motion for
from this reliance given the issuance of                          rehearing.
Onewest Bank, FSB v. Palmero, 2018 WL
                                                            As in    Palmero, the record here includes
1832326 (Fla. 3d DCA 2018). 4 Unlike the
                                                            numerous documents that were all part of the
decisions in Smith and Edwards, where                       reverse mortgage transaction entered into by
the court had only the mortgages and notes
                                                            Debtor's mother. Thus, as Palmero and the
before it, the Palmero court had before it                  other cases cited above indicate, Florida law
multiple documents relating to the transaction –            dictates that all of these related documents must
the mortgage, the note, the loan application, the           be read together. Accordingly, the Court must
loan agreement, and the non-borrower spouse                 consider all the loan transaction documents
ownership interest certification. In Palmero,               together.
one spouse signed all of the documents as
the “borrower” while the other spouse signed
only the mortgage as a “borrower” and signed                   B. The Language of the Note Controls
the non-borrower spouse ownership interest                     Over the Language of the Security
certification as the “non-borrower spouse.”                    Instrument
  Id. at *1. On the mortgage, the “borrower”                RMS argues that, if the Note and Security
was defined as “Roberto Palmero, a married                  Instrument are inconsistent, under Florida law,
man reserving a life estate unto himself with               the terms of the Note must prevail. Debtor has
the remainderman [sic] to Luisa Palmero, his                not responded to this argument. RMS maintains
wife, Idania Palmero, a single woman and Rene               that the rule in Florida is “if there is a conflict
                                                            between the terms of a note and mortgage, the
Palmero, a single man.” Id. At the end of
                                                            note should prevail.... Effect should be given
the mortgage, Mrs. Palmero signed under the
                                                            to both however, where there is no actual or
statement: “BY SIGNING BELOW, Borrower
                                                            necessary conflict.” *884 Hotel Management
accepts and agrees to the terms contained in
                                                            Co. v. Krickl, 117 Fla. 626, 158 So. 118, 119
this Security Instrument and in any rider(s)
                                                            (1934) (citation omitted); see also Cleveland
executed by Borrower and recorded with it.”
                                                            v. Crown Financial, LLC, 183 So.3d 1206,
  Id. First, the Palmero court noted that,                  1210 (Fla. 1st DCA 2016). Consequently, RMS
under Florida law, it was required to read all the          contends that Debtor, who is only defined as a
documents together in determining whether the               “Borrower” in the Security Instrument, is not a
spouse was a “borrower” under the mortgage.                 “Borrower” given the language in the Note and
  Id. at *4. Then, reading all the documents                Loan Agreement.



              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                          10
                 Case 17-21018-LMI           Doc 173-1       Filed 11/23/20
Reverse Mortgage Solutions, Inc. v. Nunez, 598 B.R. 876 (2019)
                                                                              Page 12 of 13


Here, Debtor's interpretation puts the Note                 Uniform Residential Loan Application, a
and Security interest in direct conflict. There             Borrower's Certificate, Settlement Statement
is no way to reconcile the Note and the                     for the reverse mortgage, Addendum to HUD-1
Security Instrument if Debtor is a “Borrower”               Settlement Statement, Reverse Mortgage
under the terms of the Security Instrument                  Analyst packet, Home Equity Conversion
but not one under the terms of the Note. The                Mortgage Federal Loan Closing Truth-In-
Note specifically acknowledges the Security                 Lending Disclosure Statement, and Certificate
Instrument. Under the Note, if a “Borrower”                 of HECM Counseling 5 —Debtor is not a
dies and the property is not the principal                  “Borrower.” None of these documents identify
residence of at least one surviving “Borrower,”             Debtor as a “Borrower,” except the Security
the lender may require immediate payment in                 Instrument, which makes clear that the reason
full of the outstanding principal and accrued               Debtor signed the Security Instrument was
interest and may enforce these rights against the           because of her status as remainderman. Both
Property. Olga Nunez is the only “Borrower”                 times Debtor is directly identified in the
under the Note. Consequently, under the terms               Security Instrument her status as remainderman
of the Note, the lender may demand immediate                is explicitly set out. The other documents make
payment of the outstanding principal and                    clear that Debtor had no rights under the Note
interest upon Olga Nunez's death and if not                 or Loan Agreement and that the Lender did
paid may foreclose on the Property. But under               not consider Debtor to be the Borrower. While
the Bankruptcy Court's interpretation of the                the language used in the Security Instrument
Security Instrument, if Olga Nunez dies, the                may have been inartfully drafted, it does
lender may not enforce these foreclosure rights             not change Debtor's status when all of the
upon Olga Nunez's death but must wait until                 transaction documents are considered together.
Debtor also dies or moves out of the Property.              Accordingly, Debtor was not a “Borrower”
Thus, if the Security Instrument is interpreted             under the Security Interest.
out of context with the larger transaction, as the
Bankruptcy Court did, the Security Instrument               5    AII of these documents except the
would nullify terms of the Note. Under these
                                                                 Home Equity Conversion Mortgage
circumstances, Florida law dictates that the
                                                                 Federal Loan Closing Truth-In-
terms of the Note should prevail. Thus, Debtor
                                                                 Lending Disclosure Statement, and
is not a “Borrower.”
                                                                 Certificate of HECM Counseling were
                                                                 executed on the same day, June 24,
This conclusion is further supported by
                                                                 2008, and were executed as part of the
the authority discussed above—that all
                                                                 same transaction.
of the transaction documents must be
considered together. Considering all the
documents together—the Note, the Loan                         C. The Code of Federal Regulations and
Agreement, the Security Instrument, the                       HUD Mortgage Letter Do Not Control
Residential Loan Application for Reverse                      the Terms of the Security Instrument
Mortgages, the HUD/VA Addendum to                           [8]    [9] Although not the basis for the
                                                            Bankruptcy Court's decision, Debtor also

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                       11
                  Case 17-21018-LMI          Doc 173-1       Filed 11/23/20
Reverse Mortgage Solutions, Inc. v. Nunez, 598 B.R. 876 (2019)
                                                                                    Page 13 of 13



 *885 relies on the federal regulations                             regulations in effect at the time defined
governing reverse mortgages and HUD                                 the term “mortgage” as including “the
Mortgage Letter 1997-15. However, these                             credit instrument, or note, secured
regulations dictate the terms a reverse mortgage                    by the lien, and the loan agreement
loan must have for it to be insurable                               between the mortgagor, the mortgagee
by HUD under the FHA Home Equity                                    and the Secretary.” 24 C.F.R. 206.3(3)
Conversion Mortgage Program. See 12 U.S.C.                          (2008). Thus, the Court would be
§ 1715z-20(j). Whether the reverse mortgage                         required to look to all of the loan
loan between Olga Nunez and her lender meets                        documents to determine who was the
those requirements is a different issue than the                    “Borrower.”
issue before this Court. A failure to meet those
requirements effects the loan's insurability                IV. CONCLUSION
under the insurance program; it does not effect             All of the reverse mortgage transaction
the agreements executed by the parties to the               documents should have been considered
loan. See Estate of Jones v. Live Well Financial,           together when interpreting the term
Inc., 2017 WL 4176661 (N.D. Ga. 2017)                       “Borrower” under the Security Instrument.
(and cases cited) (the statute and associated               When the Security Instrument is interpreted in
regulations do not govern the rights of the                 the context of the larger transaction, Debtor
parties to a valid mortgage contract; they only             does not constitute a “Borrower” under the
regulate HUD's administration of the insurance              Security Instrument. Accordingly, this matter
program). Similarly, the HUD Mortgage Letter                is REVERSED and REMANDED for further
does not apply because it addresses issues                  proceedings in accordance with this order.
related to the insurance program. The Court
therefore finds that the federal regulations and            DONE AND ORDERED in chambers in
the HUD Mortgage Letter are not applicable                  Miami, Florida, this 20th day of March, 2019.
and should not control interpretation of the loan
documents here. 6
                                                            All Citations

6                                                           598 B.R. 876
      Even if the Court considered the
      applicable federal regulations, the

End of Document                                         © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      12
